Case 1:20-cv-02389-DDD-NRN Document 53 Filed 01/04/21 USDC Colorado Page 1 of 15




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 20-cv-02389-DDD-NRN

   ESTATE OF ELIJAH JAVON MCCLAIN, et al.,

   Plaintiffs,

   v.

   CITY OF AURORA, COLORADO, et al.,

   Defendants.
   ______________________________________________________________________________

      RESPONSE TO DEFENDANTS’ MOTION TO BIFURCATE INDIVIDUAL AND
       MONELL CLAIMS AND MOTION FOR STAY OF DISCOVERY FOR MONELL
                                  CLAIMS [Doc. 43]
   ______________________________________________________________________________

                                         I.      INTRODUCTION

           Officers and paramedics employed by Defendant City of Aurora (“Aurora”) killed Elijah

   McClain. The officers’ conduct was part of an extensive history of unconstitutional brutal,

   violent, and racist acts by Aurora police officers. Complaint, [Doc. 1], ¶¶ 266-337. Likewise, the

   paramedics’ unnecessary and dangerous administration of an overdose of ketamine to Mr.

   McClain was consistent with customary, obvious, and known deficiencies related to ketamine

   administration by Aurora paramedics. Id. at ¶¶ 362-391. Over 40 years ago, the Supreme Court

   held that it is exactly patterns and practices like Aurora’s that underlie Congress’s clear intent

   that “local governments, like every other § 1983 ‘person,’…may be sued for constitutional

   deprivations visited pursuant to governmental ‘custom’” if “the persistent and widespread

   discriminatory practices of [government] officials” are “so permanent and well settled as to

   constitute a ‘custom or usage’ with the force of law.” Monell v. Dep’t of Soc. Servs., 436 U.S.



                                                     1
Case 1:20-cv-02389-DDD-NRN Document 53 Filed 01/04/21 USDC Colorado Page 2 of 15




   658, 690-91 (1978). In requesting that this Court delay for years Plaintiffs’ legal right to obtain

   relief against a municipal Defendant who violated Plaintiffs’ constitutional rights, Defendants

   now seek to defy this principle that municipalities should be liable for constitutional violations.

           Defendants ask this Court to bifurcate the case on the mere aspirational possibility that

   after discovery, dispositive motions, likely one or more interlocutory appeals, trial, and post-trial

   appeal, the Individual Defendants might be cleared of wrongdoing on Plaintiffs’ § 1983 claims. 1

   Defendants seek to indefinitely pause Plaintiffs’ prosecution of the claim against Aurora on the

   mere possibility of success at some much later point, even though much of the same evidence

   will be relevant on all claims because the Individual Defendants (and Aurora, too, for that

   matter) undoubtedly will assert that they were conducting themselves in conformance with

   Aurora’s policies, customs, and training.

           Defendants have failed to come close to meeting their burden of establishing the need for

   bifurcation. This case is neither different nor more suited for bifurcation than any of dozens of

   other civil rights lawsuits underway in this District that include municipal liability claims; to the

   contrary, the facts and posture of this case militate strongly against bifurcation. As a case of very

   significant public interest, the inevitable years-long delay contemplated by Defendants’ effort to

   bifurcate will not only deny Plaintiffs’ rights to timely adjudication of their claims, but it will

   also justifiably erode public confidence in the judicial process. Historically, these cases have

   been perfectly capable of efficient and unified discovery and trials. That is the proper course here

   too, and Defendants’ motion must be denied as merely another attempt, like Defendants’ pending

   motion to stay discovery, [Doc. 46], to delay Plaintiffs’ ability to effectively litigate their case, at


   1
     Defendants do not explain in what phase of the case Plaintiffs’ state law claims would be
   litigated under their proposal.


                                                      2
Case 1:20-cv-02389-DDD-NRN Document 53 Filed 01/04/21 USDC Colorado Page 3 of 15




   the risk of significant detriment. 2

                                          II.          LEGAL STANDARD

           “[B]ifurcation is the exception, not the rule.” Engen v. Colo. Mills Mall L.P., 2010 U.S.

   Dist. LEXIS 150630, *2-3 (D. Colo. 2010). 3 “The burden is on the [movant] to convince the

   court that a separate trial is proper in light of the general principle that a single trial tends to

   lessen the delay, expense and inconvenience to all parties.” Id. Under Rule 42(b), the bifurcation

   decision “must be made with regard to judicial efficiency, judicial resources, and the likelihood

   that a single proceeding will unduly prejudice either party or confuse the jury.” York v. AT&T, 95

   F.3d 948, 957-58 (10th Cir. 1996). “[B]ifurcation is an abuse of discretion if it is unfair or

   prejudicial to a party.” Angelo v. Armstrong World Indus., 11 F.3d 957, 964 (10th Cir. 1993).

                                                III.     ARGUMENT

       A. Bifurcation of discovery and trial would severely prejudice Plaintiffs.

           Defendants completely elide the obvious and massive prejudice that bifurcation would

   cause Plaintiffs. See Douglas Colbert, Bifurcation in Civil Rights Cases: Undermining Monell in

   Police Brutality Cases, 44 HASTINGS L.J. 499, 503-09, 571-75 (1992-93). A potentially nearly

   decade-long, two trial court battle based on the unlawful death of their beloved son would be an

   unimaginably painful experience for Mr. McClain’s grieving family. Moreover, Plaintiffs like

   Mr. McClain’s family do not have the nearly inexhaustible resources required to undergo a

   years-long fight over the individual defendants’ liability, and then to start yet another protracted

   fight, beginning with discovery, against the municipality; it is Aurora that has those resources.


   2
     Plaintiffs will not repeat arguments already set forth in response to that motion at [Doc. 52], but
   they are equally relevant here and are incorporated herein by reference.
   3
     Indeed, the bifurcation that Defendants propose is not common in this District. In over two
   decades of civil rights practice, undersigned counsel has not seen it happen even once.


                                                          3
Case 1:20-cv-02389-DDD-NRN Document 53 Filed 01/04/21 USDC Colorado Page 4 of 15




   See id. at 504.

          Additionally, courts are wary of the “danger that bifurcation may deprive plaintiffs of

   their legitimate right to place before the jury the circumstances and atmosphere of the entire

   cause of action which they have brought into the court, replacing it with a sterile or laboratory

   atmosphere.” Owensby v. City of Cincinnati, 385 F. Supp. 2d 626, 666-667 (S.D. Ohio 2004).

   This concern is particularly heightened in the civil rights context, because of the public interest

   in adjudicating municipal liability: “in practice [bifurcation] may only serve…to prevent the City

   from ever standing trial for any purported constitutional violation and from suffering a

   concomitant award of damages for its role in the cumulative malfeasance.” Id.; see also, e.g.,

   Marcum v. Scioto Cty., 2012 U.S. Dist. LEXIS 93042, *8 (S.D. Ohio 2012). Civil rights

   plaintiffs have “a profound interest in pursuing [] claims with an eye toward institutional

   reform,” and § 1983 exists to deter future violations as well as to provide compensation for

   injuries as well. Gomez v. Guevara, 2019 U.S. Dist. LEXIS 155120, *13 (N.D. Ill. April 8,

   2019). “[A] judgment naming the city itself and holding it responsible for its policies may have a

   greater deterrent effect than a judgment against a police officer that is paid by the city.” Id. “[I]f

   trial and discovery were routinely bifurcated to exclude or delay Monell claims, it would be

   almost impossible for litigants to ever discover, and bring to light, evidence of governmental

   abuses,” including “policies and customs that may encourage unconstitutional abuses of power.”

   Daniels v. City of Sioux City, 294 F.R.D. 509, 512 (N.D. Iowa 2013).

          Bifurcation would “not only offend public policy; [it would] ignore settled civil rights

   law.” Colbert, 44 HASTINGS L.J. at 505. Civil rights litigation has always been about more than

   the exchange of money from individual bad actors to those they have wronged. See City of

   Riverside v. Rivera, 477 U.S. 561, 574-75 (1986). Moreover, “[f]oreclosing civil rights remedies


                                                      4
Case 1:20-cv-02389-DDD-NRN Document 53 Filed 01/04/21 USDC Colorado Page 5 of 15




   for systemic police abuses…calls into question the essential legitimacy of the rule of law.”

   Colbert, 44 HASTINGS L.J. at 505. As a case of very significant public interest, the inevitable

   years-long delay contemplated by Defendants’ effort to bifurcate will erode public confidence in

   the judicial process, as the public will perceive that Plaintiffs’ access to justice against the very

   culpable municipal Defendant in this case is delayed for years. See [Doc. 52 at 11-12]. Thus, to

   achieve the critical accountability and deterrence goals of § 1983, “[t]he City…must face the

   music with respect to the merits of the Monell claims.” Gomez, 2019 U.S. Dist. LEXIS 155120,

   at *13. 4

           Conversely, Defendants’ proposed rule, namely that the number of previous instances

   where Aurora has violated its citizens’ constitutional rights weighs in favor of bifurcation, would

   create a perverse system where the worst actors are rewarded with bifurcation (and years-long

   delay), while those who have caused the violation of the constitution only a few occasions would

   face discovery, and litigation, on municipal claims. This would be a perverse incentive indeed.

           “In the end, [D]efendant[s’] proposition would amount to no more than a complicated

   legal benediction,” in contravention of “the time-honored premise that ‘an unreasonable delay in

   a case’s resolution amounts to prejudice to the one opposing separation. [Such delay] [] is clearly

   not in the public interest.’” Guedry v. Marino, 164 F.R.D. 181, 186 (E.D. La. 1995) (citation

   omitted). “[A] private citizen is entitled to claim the timely protection of the law.” Sanchez v.

   Hartley, 2016 U.S. Dist. LEXIS 185020, at *17-18 (D. Colo. Apr. 26, 2016) (citing Marbury v.

   Madison, 5 U.S. 137, (1803)). Because bifurcation of discovery and trial would cause Plaintiffs

   undue prejudice, Defendants’ motion must be denied on this ground alone. See Angelo, 11 F.3d


   4
    Delaying determination of Aurora’s liability risks prolonging its customs and practices that
   cause constitutional violations. See Colbert, 44 HASTINGS L.J. at 505.


                                                      5
Case 1:20-cv-02389-DDD-NRN Document 53 Filed 01/04/21 USDC Colorado Page 6 of 15




   at 964. “Rule 42(b) permits bifurcation to ‘avoid prejudice,’ not to create it.” United States

   Gypsum Co. v. Schiavo Bros., Inc., 668 F.2d 172, 181 (3d Cir. 1981).

      B. Defendants’ vague statements regarding prejudice fail to carry their burden.

          Defendants provide no specific detail of how they would be so prejudiced that discovery

   and trial on Plaintiffs’ claim against Aurora should be delayed for years. Courts have made clear

   that “the decision to grant or deny bifurcation is a heavily fact-intensive analysis, dependent

   upon the costs and benefits of bifurcation under the unique circumstances of each case.” Awalt v.

   Marketti, 2012 U.S. Dist. LEXIS 49182, *35 (N.D. Ill. April 9, 2012). Courts have denied

   motions to bifurcate where, as here, defendants only provide “[h]yperbolic words used to

   characterize an unspecified burden.” Zencka v. Lake Cnty., 2016 U.S. Dist. LEXIS 67849, *12-

   13 (N.D. Ind. May 24, 2016). Defendants’ argument here is no different than the unavailing

   argument in Awalt v. Marketti, 2012 U.S. Dist. LEXIS 49182, *33-34 (N.D. Ill. April 9, 2012),

   and should be rejected for the same reasons. Further, to the extent there is any potential of

   prejudice to Defendants by trying the claims against Aurora together with the claims against the

   Individual Defendants, it could be ameliorated by, among other things, standard discovery

   restrictions and proper jury instruction. See id. at *33-49. This stands in stark contrast with the

   actual prejudice that Plaintiffs would face though years of delay, during which witnesses become

   unavailable, memories fade, and timely justice is denied.

          Defendants’ argument about the amount of discovery necessary to litigate the municipal

   claims, [Doc. 43] at 5, is entirely speculative; rather than the “potentially dozens of additional

   depositions” Aurora foreshadows, it is highly likely the parties will agree to one or a few Fed. R.

   Civ P. 30(b)(6) depositions to address the pattern and practice aspects of the case. A court denied

   a similar motion for bifurcation where a city “fail[ed] to specifically articulate how it will incur


                                                     6
Case 1:20-cv-02389-DDD-NRN Document 53 Filed 01/04/21 USDC Colorado Page 7 of 15




   significant costs in having to respond to Plaintiffs’ discovery requests related to its Monell

   claims.” Miller v. City of Plymouth, 2010 U.S. Dist. LEXIS 41960, *7 (N.D. Ind. April 29,

   2010). That the discovery requests “would require Defendant City [] to disclose documents

   related to several types of policies that it maintained” was not sufficient to warrant bifurcation as

   the defendant had not shown “how complying with the requests in this case would be unduly

   burdensome.” Id. Plaintiffs are entitled to timely obtain discovery related to their claims, unless

   and until this Court determines a specific discovery request is impermissible for the reasons set

   out in Fed. R. Civ. P. 26(b).

          Of course, discovery will impose some burdens on Aurora—as it does every litigant.

   “[T]o the extent that [this Court finds that] Plaintiffs’…discovery requests [to Aurora] are overly

   broad or would impose undue burden and expense, the [C]ourt can tailor them as necessary upon

   the presentation of an appropriate motion.” Terry, 2010 U.S. Dist. LEXIS 68623, *8-9. But there

   is hardly ever a basis to delay discovery against an entity. See, e.g., Lane v. Yohn, 2012 U.S.

   Dist. LEXIS 148463, at *4 (D. Colo. Oct. 15, 2012). Defendants’ one-sentence argument for a

   stay of discovery related to the Monell claims, [Doc. 43] at 9, not only fails to meet their burden

   under Fed. R. Civ. P. 26(c) to show good cause, but also merely constitutes a duplicative request

   for a stay of discovery to which Defendants are not entitled. See [Doc. 52].

          And “[d]iscovery is still in its early stages and thus any analysis of undue prejudice is

   premature and speculative.” Estate of Loury v. City of Chicago, 2017 U.S. Dist. LEXIS 60459,

   *13-14 (N.D. Ill. Apr. 20, 2017) (denying motion to bifurcate discovery and trial); see also

   Zampetis v. City of Atl. City, 2018 U.S. Dist. LEXIS 187937, *4-6 (D.N.J. November 2, 2018);

   Tanner v. City of Waukegan, 2011 U.S. Dist. LEXIS 16025, *28-29 (N.D. Ill. February 16,

   2011). In a case with a nearly identical procedural posture, another court thoroughly rejected


                                                     7
Case 1:20-cv-02389-DDD-NRN Document 53 Filed 01/04/21 USDC Colorado Page 8 of 15




   bifurcation, stating:

           [I]t is far too early to determine whether bifurcation is appropriate…. Ordering
           bifurcation at this incredibly-early stage of the case would be tantamount to
           establishing a bright-line rule that bifurcation is automatically appropriate in
           every Section 1983 case that includes both a claim against a governmental
           employee and a Monell claim against his or her employer. Defendant has referred
           [the court] to no case from any jurisdiction containing such a sweeping holding.

   Daniels, 294 F.R.D. at 511-512. Defendants argue for exactly this “bright-line rule that

   bifurcation is automatically appropriate.” Id. 5 Defendants “present[] no unusual or special

   circumstances” that justify bifurcation, merely making a general argument that such

   bifurcation should be a matter of routine in all cases. D’Arrigo v. Gloucester City, 2007

   U.S. Dist. LEXIS 92520, *10 (D.N.J. December 17, 2007). However, “[t]his practice is

   not permitted.” Id. (“[A] routine order of bifurcation is a practice at odds with the

   requirement that discretion be exercised and seems to run counter to the intention of the

   rule drafters.”).

           Indeed, some courts “rarely entertain[] bifurcation, even when one set of claims depends

   upon determination of another,…out of respect for Congress’ direction that courts pursue the

   speedy and inexpensive resolution of civil actions.” Terry v. Cty. of Milwaukee, 2018 U.S. Dist.

   LEXIS 40522, at *5-6 (E.D. Wis. March 13, 2018). Of course, it is far from certain that



   5
     Defendant’s contention that Aurora has a fiduciary duty to ensure public funds are expended
   efficiently, especially during the COVID-19 pandemic, [Doc. 43] at 5, misses the mark. Such an
   interest in conserving taxpayer dollars would be present in every case with claims against
   individual and municipal defendants, so adoption of such rationale would effectively mean
   adopting a rule of automatic bifurcation. In fact, delaying discovery and trial on the Monell claim
   undermines the public interest, not only because of the public policy reasons to hold police
   agencies accountable for abusive policies and customs, see, e.g., Colbert, 44 HASTINGS L.J. at
   504-05, but also because there is a “strong interest held by the public in general regarding the
   prompt and efficient handling of all litigation.” Lester v. Gene Express, Inc., 2010 U.S. Dist.
   LEXIS 25379, at *5 (D. Colo. Mar. 2, 2010).


                                                     8
Case 1:20-cv-02389-DDD-NRN Document 53 Filed 01/04/21 USDC Colorado Page 9 of 15




   Plaintiffs’ claims against Aurora even depend upon the resolution of Plaintiffs’ claims against

   the Individual Defendants. The determination whether they do will not occur until, at the earliest,

   after the close of discovery, when Individual Defendants file the inevitable summary judgment

   (despite the obviously disputed material facts), because not all Individual Defendants have

   sought dismissal of all claims against them. And even in the exceedingly unlikely event that

   claims against the Individual Defendants would be dismissed on summary judgment, such

   dismissal may not resolve the claims against Aurora because courts may choose to consider

   either of the two prongs of the qualified immunity test first. See Pearson v. Callahan, 555 U.S.

   223, 236 (2009). Many cases that grant defendants qualified immunity do so on the basis that the

   defendant did not violate clearly established law, without reaching the question whether the

   defendant committed a constitutional violation. Such a qualified immunity determination would

   not protect Aurora, so a dismissal of an individual defendant would not necessarily end the

   litigation against the City. See, e.g., Pyle v. Woods, 874 F.3d 1257, 1264 (10th Cir. 2017). Plus,

   even if “the acts or omissions of no one employee may violate an individual's constitutional

   rights, the combined acts or omissions of several employees acting under a governmental policy

   or custom may violate an individual's constitutional rights” Quintana v. Santa Fe Cty. Bd. of

   Comm'rs, 973 F.3d 1022, 1033-34 (10th Cir. 2020). This further undermines Defendants’

   arguments that the adjudication of Plaintiffs’ claims against the Individual Defendants must

   occur before the adjudication of Plaintiffs’ Monell claim.

           There exists a real chance that the determination whether the Individual Defendants

   violated Plaintiffs’ constitutional rights will not occur until trial, or even after post-trial appeal, at

   which point the parties and the court will have expended significant time and resources much of

   which, if this Motion were granted, would need to be expended again, in whole, when discovery


                                                       9
Case 1:20-cv-02389-DDD-NRN Document 53 Filed 01/04/21 USDC Colorado Page 10 of 15




   on the claims against Aurora would start after the first trial. Far from enhancing judicial

   efficiency, Defendants’ proposal almost assures two full cases, rather than one, that naturally

   contain all claims based on the same incident. 6

       C. Bifurcation would create burdens on the parties and this Court.

          Defendants’ claims of prejudice are disingenuous, because Defendants will be relying on

   Monell evidence in their own defense. “[T]he City’s protestations of fairness for the individual

   officers might well be overstated,” because the officers will defend their actions by insisting that

   they were following the custom, practice, or policy of Aurora. Owensby, 385 F. Supp. 2d at 666.

   Therefore, “all of the evidence regarding the City’s policies and training would be brought

   before the jury. If the second trial against the municipal Defendants were then necessary, the

   Court would be obligated to introduce this material before a jury twice.” Id. Thus, “[i]t is

   difficult to see how [Defendants’] proposed arrangement, in practice, yields any benefit to

   judicial efficiency or resources.” Id.

          Moreover, bifurcation would almost certainly entail its own burdens: parties will

   inevitably raise repeated disputes regarding whether any given discovery request addresses the

   claims against individual defendants or that against the municipality, burdening party and




   6
    Boyd v. Montezuma County, the only case Defendants cite from this District, is readily
   distinguishable. In Boyd, the court reasoned that the individual liability claims (based a run-of-
   the-mill traffic stop with allegations of wrongful arrest and excessive force based on an officer’s
   pointing of his firearm) were dwarfed by the municipal liability claims. The court imagined a
   “two day” trial for only the individual claims, whereas two weeks would be necessary to try all
   claims simultaneously. 2015 U.S. Dist. LEXIS 62799, *7 (D. Colo. May 12, 2015); see also
   2015 U.S. Dist. LEXIS 62801 (D. Colo. May 12, 2015) (setting out facts of the claims in Boyd).
   This imbalance convinced the court to bifurcate discovery and trial. In this police-killing case,
   there is no such imbalance: Plaintiffs’ proof of individual liability and damages will itself
   necessitate a weeks-long trial. Proof of municipal liability will undoubtedly make trial longer,
   but it will simply not make trial five times longer, as the court estimated in Boyd.


                                                      10
Case 1:20-cv-02389-DDD-NRN Document 53 Filed 01/04/21 USDC Colorado Page 11 of 15




   judicial resources. “Bifurcation…may add unnecessary complexity and confusion to the

   discovery process…. If the [c]ourt were to grant the bifurcation motion, the need for the parties

   to separate Monell evidence from individual liability evidence may further complicate rather than

   simplify these proceedings.” Terry v. Cook County Dep’t of Corr., 2010 U.S. Dist. LEXIS

   68623, at *8-9 (N.D. Ill. July 8, 2010). 7 Bifurcation “only tends to prolong the case and leads to

   unnecessary disputes as to the appropriate scope of non-Monell versus Monell discovery.”

   Gomez, 2019 U.S. Dist. LEXIS 155120, *10-11.

          Ultimately, given these extra burdens caused by bifurcation, Defendants have failed to

   show that this Court’s means of managing a case are insufficient to protect them from

   generalized fears of looming prejudice. Court after court has denied motions to bifurcate because

   the court can manage a discovery process and trial with the many tools available. See, e.g.,

   Martinez v. City of Oxnard, 2005 U.S. Dist. LEXIS 32189, *16-17 (C.D. Cal. June 23, 2005)

   (denying bifurcation because defendants had not argued how limiting instructions and

   evidentiary rulings were insufficient to protect against any prejudice and concluding that

   defendants’ assertion of jury confusion was “simply not legitimate”). 8



   7
     See also Gomez v. Guevara, 2019 U.S. Dist. LEXIS 155120, at *10-11 (N.D. Ill. 2019); Rockett
   v. Renth, 2016 U.S. Dist. LEXIS 30177, at *9 (S.D. Ill. 2016); Ott v. City of Milwaukee, 2010
   U.S. Dist. LEXIS 134572, at *8-9 (E.D. Wis. 2010).
   8
     See also, e.g., Rosa v. Town of E. Hartford, 2005 U.S. Dist. LEXIS 5302, at *13-14 (D. Conn.
   March 31, 2005) (concluding that “separate trials would not be efficient and would
   inconvenience the court, the jury, and the plaintiff,” and that defendants’ prejudice claims were
   “exaggerated” in light of available tools, such as “a special verdict form, a well-adapted jury
   charge, and carefully crafted limiting instructions.”); Rodriguez v. City of Chicago, 429 F. Supp.
   3d 537, 543 (N.D. Ill. December 17, 2019); Smith v. City of Holyoke, 2020 U.S. Dist. LEXIS
   54860, *42 (D. Mass. March 30, 2020); Marcum, 2012 U.S. Dist. LEXIS 93042, *5-8; D’Arrigo,
   2007 U.S. Dist. LEXIS 92520, *7-10; Schinagel v. City of Albuquerque, 2008 U.S. Dist. LEXIS
   138526, *19-21 (D.N.M. 2008); Saviour v. Kansas City, 1992 U.S. Dist. LEXIS 8813, *30 (D.
   Kan. 1992).


                                                    11
Case 1:20-cv-02389-DDD-NRN Document 53 Filed 01/04/21 USDC Colorado Page 12 of 15




      D. Plaintiffs’ individual and municipal liability claims are not separable.

          Courts have correctly recognized that excessive force and Monell claims like Plaintiffs’

   are often intertwined. In 2019, for instance, the Third Circuit affirmed the denial of bifurcation,

   noting it “would have served no purpose because of the intertwining nature of the evidence of

   individual and municipal liability.” Stadler v. Abrams, 785 Fed. Appx. 66, 68 (3d Cir. 2019). The

   court stressed that such intertwining “is frequently the case in claims of Monell liability where

   individual officers are sued for their individual conduct and a municipality’s policy on that use of

   force becomes relevant.” Id.; see also, e.g., Valdez v. Motyka, 2020 U.S. Dist. LEXIS 122359, at

   *47 (D. Colo. July 13, 2020) (denying defendant’s motion to bifurcate trial in part because

   plaintiff’s “remaining Monell theories are closely connected to his individual liability theory

   against” the officer who used excessive force.); Ryan v. City of Salem, 2017 U.S. Dist. LEXIS

   85753, *4-5 (D. Or. June 5, 2017); Owensby, 385 F. Supp. 2d at 666.

          Here, not only would Aurora’s policies and training be relevant to the claims against the

   Individual Defendants and against Aurora, but so would Aurora’s and Aurora officers’ conduct

   after Mr. McClain’s killing, including Aurora’s multiple investigations and determinations

   related to the incident, as well as Aurora officers’ subsequent reenactment of the chokehold used

   against Mr. McClain in the spot where he was killed, and their circulation of those photos to

   others in the department. See [Doc. 1] at ¶¶ 308-337. Indeed, the fact that, according to

   Defendants, out of about 200 allegations relating to the claims against Aurora, only 27 address

   other incidents, [Doc. 43] at 6-7, shows how intertwined the claims against Aurora and those

   against Individual Defendants really are—contradicting Defendants’ argument that evidence as

   to the former would be inadmissible in a trial of the latter, especially when, as discussed above,




                                                    12
Case 1:20-cv-02389-DDD-NRN Document 53 Filed 01/04/21 USDC Colorado Page 13 of 15




   Individual Defendants will testify their conduct complied with Aurora policy and training. 9

                                         IV.     CONCLUSION

          Defendants’ Motion to Bifurcate should be denied.

                              CERTIFICATION OF WORD COUNT

          Pursuant to this Court’s Practice Standards, undersigned counsel certifies that this brief

   contains 3947 words.

          Respectfully submitted this 4th day of January 2021.

                                                Killmer, Lane & Newman, LLP

                                                s/ Mari Newman
                                                __________________________
                                                Mari Newman
                                                Michael Fairhurst
                                                Liana Gerstle Orshan
                                                1543 Champa Street, Suite 400
                                                Denver, Colorado 80202
                                                Phone: (303) 571-1000
                                                mnewman@kln-law.com
                                                mfairhurst@kln-law.com
                                                lorshan@kln-law.com

                                                Attorneys for Plaintiffs




   9
     The substantial discovery inefficiencies created by Defendant’s proposed bifurcation are
   “exacerbated in cases such as this where there is a significant overlap in the witnesses, experts,
   and evidence that would be involved in each phase of litigation. This could create double work in
   the sense of, for example, needing to depose witnesses or solicit testimony first regarding
   [Plaintiffs’] specific case and a second time regarding how the City’s policies impacted that case
   work.” Gomez, 2019 U.S. Dist. LEXIS 155120, *10-11.


                                                   13
Case 1:20-cv-02389-DDD-NRN Document 53 Filed 01/04/21 USDC Colorado Page 14 of 15




                                    CERTIFICATE OF SERVICE

           I hereby certify that on January 4, 2021, I electronically filed the foregoing with the Clerk
   of the Court using the CM/ECF system, which will send notification of such filing to the following:

   Peter Morales
   Isabelle Evans
   Aurora City Attorney’s Office
   15151 E. Alameda Parkway, Suite 5300
   Aurora, CO 80012
   pmorales@auroragov.org
   ievans@auroragov.org

   Counsel for Defendant City of Aurora, and Defendants Woodyard, Roedema, Rosenblatt, Green,
   Leonard, Ward, Dittrich, Marrero, Root, Mullins-Orcutt, Dunson, Nunez, Cichuniec, Cooper, in
   their official capacities

   Jonathan M. Abramson
   Yulia Nikolaevskaya
   Kissinger & Fellman, P.C.
   3773 Cherry Creek N. Dr., #900
   Denver, CO 80209
   jonathan@kandf.com
   julie@kandf.com

   Attorney for Defendants Dittrich, Dunson, Green, Leonard, Marrero, Mullins-Orcutt, Nunez,
   Roedema, Root, Rosenblatt, Ward, and Woodyard in their individual capacities

   Stephen J. Hensen
   Partner
   Hensen | DuWaldt
   1001 Bannock St., Suite 39
   Denver, CO 80204
   steve@hendulaw.com

   Attorney for Dr. Eric Hill

   Michael Lowe
   David Goddard
   Bruno, Colin & Lowe, P.C.
   1999 Broadway, Suite 4300
   Denver, Colorado 80202
   MLowe@brunolawyers.com
   dgoddard@brunolawyers.com



                                                    14
Case 1:20-cv-02389-DDD-NRN Document 53 Filed 01/04/21 USDC Colorado Page 15 of 15




   Attorneys for Defendants Cichuniec and Cooper in their individual capacities

                                              KILLMER, LANE & NEWMAN, LLP

                                              s/ Liana Orshan
                                              ___________________________
                                              Liana Orshan




                                                 15
